Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the form and phraseology “means” and/or “said”; and also more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 15, 19 are objected to because of the following informalities:  line 11 of claim 1, the expression “said plurality of arm” is not proper; “each of said arm” in claims 15 and 19 is not also not proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 16-17, the expression “it” is indefinite because it was not clear which element “it” refers to.  Also, the expression “via one or more second gears” is indefinite because it was not clear whether such expression is same as the first and second gears as set forth in lines 9-10.
Claim 3, line 2, “the means (4, 4b, 4c)” lacks antecedent basis.
Claim 5, line 2, it was not clear whether “said movable portion (2c)” is same as “a portion (2c)” in claim 4.
Claim 7, line 3, “said moveable portions (2b, 2c)” is indefinite for the same reason as set forth in claim 5.
Claim 8, line 4, the expression “a base structure (2a)” is indefinite because it was not clear whether such base structure is same as the base structure as set forth in claim 1 or not.  Furthermore, the expression “preferably independently from a rotation of one or more movable portions (2c) of the shaft with respect to a base structure (2a)” is confusing.

Claim 18, the limitation “preferably via a shaft motor (4b) operated independently from the gear motor (M)” is confusing because it was not clear the meaning of “preferably”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12, 16, 18 20, 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 17,873 (‘873).
Claim 1, GB (‘873) discloses an amusement device comprising a central shaft (3) having a base structure (1); a plurality of arms (10), coupled to the central shaft, each of the arms being rotatable around a relevant axis, provided with one or more vehicles with seats (17); a gear system (13-16) for rotating the arms and 
Claims 2 and 3, the central shaft (8) comprises one or more movable portions (sleeves 4, 8, 9) that are movable with respect to the base structure (1); and the gear motor is a distinct and independent element with to the means (14) that move the movable portions to the central shaft with respect to the base structure.
Claim 4, the central shaft (3) comprises a portion (8) that is rotatable with respect to the base structure (1).
Claim 7, the gear motor, the first gear motor, the first gear and the second gears are mounted on the movable portions of the shaft.
Claim 8, wherein the rotation of the arms (10) is operated independently from a rotation of the central shaft (3).
Claim 9 Figs. 1 and 2 of GB (‘873) show each arm (10), the path of each one of the ends of the arm intersects the path of at least one end of another arm, and wherein the gear system is configured to avoid collisions of the arms.
Claim 10, the first gear (5) is rotatable around a first gear axis (vertical axis) and the second gears (13-16) are rotatable around second gear axes (horizontal axis), the first gear axis being perpendicular with respect to the second gear axes (Fig. 2).

Claim 16, the above explanation for claim 1 would constitute the method of operating  by rotating the arms (10) via gear motor, and at least one movable portion as explained above of the central shaft (3) is moved with respect to the base structure of the central shaft.
Claim 18, as best understood, wherein the movable portion comprises a rotatable portion (9) that is rotated with respect to the base structure (1).
Claim 20, Fig. 1 shows one or more vehicles with seats (17) are arranged at both ends of the arms.
Allowable Subject Matter
Claims 5, 6, 11, 13-15, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711